DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

  	Authorization for this examiner's amendment was given in a telephone interview with Mr. Ashwin Anand, of registration number 68,633, on May 25, 2021. During the telephone interview, Mr. Anand has agreed and authorized the examiner to amend claim 5.
CLAIMS

3.	Replace following Claim: 
	 Claim 5. (Currently Amended) The computer-implemented method of claim [ 1, wherein the value for the initial cluster starting point is unknown or randomized prior to the application of the at least two clustering methodologies independently to the dataset to enable assignment of the arbitrary value for the initial cluster starting point without negatively affecting cluster detection.
 
Allowable Subject Matter

4.	Claims 1, 3-5, 7-11, 13-16, and 18 are allowed.

Examiner’s statement of reason of allowance

 5.	The following is an examiner’s statement of reasons for allowance: 

                      “applying at least two clustering methodologies independently to the dataset without indicating a value for an initial cluster starting point and assigning an arbitrary value for the initial cluster starting point;  
                      comparing a result of the applying, wherein 
                             the result comprises at least two or more clusters, each derived from separate clustering methodologies of the at least two clustering methodologies,   
                             the comparing comprises determining whether a cluster of the two or more clusters matches another cluster of the two or more clusters based on centroid locations and shared data points regardless of an output label of the cluster and another output label of the another cluster generated by the at least two clustering methodologies,”.
           Claims 3-5, 7-8, 10-11, 13, 15-16, and 18 incorporate the allowable features recited above, through dependency, and are also allowed.
            The closest prior arts, Meyer et al. (U.S. 2017/0019312 A1) disclose network analysis and management system; Thompson et al. (U.S. 10,592,328 B1) disclose using cluster processing to identify sets of similarity failing hosts; Vasseur et al. (U.S. 2017/0310691 A1) disclose self-organizing learning topologies; and Roy et al. (U.S. 10,268,749 B1) disclose clustering spare high dimensional data using sketches.  The cited prior art does not teach or suggest, alone or in combination,
                      “applying at least two clustering methodologies independently to the dataset without indicating a value for an initial cluster starting point and assigning an arbitrary value for the initial cluster starting point;  
                      comparing a result of the applying, wherein 
                             the result comprises at least two or more clusters, each derived from separate clustering methodologies of the at least two clustering methodologies,   
the comparing comprises determining whether a cluster of the two or more clusters matches another cluster of the two or more clusters based on centroid locations and shared data points regardless of an output label of the cluster and another output label of the another cluster generated by the at least two clustering methodologies,”, in combination with the other claimed limitations.

Conclusion

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peiliang Pan/
Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492